DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein each of the first extending portions are of a first length, and wherein each of the second extending portions are of a second length”. On page 12 of Applicant’s remark, Applicant mentions that this arrangement may be seen in FIG. 9 and FIG.7. However, figure 7 shows a shorter first extending portion or second extending portion in the top portion of the figure in comparison with other extending portions. Figure 9 shows a longer first extending portion or second extending portion in the top portion of the figure in comparison with other extending portions. Thus, figures 7 or 9 do not support the above limitation. Other claims are rejected due to the respective dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) Claim(s) 1-6, 8, and 13-16 /are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (Pub. No.: US 2014/0240521 A1, hereinafter Kwak) in view of Song et al. (Pub. No.: US 2016/0172428 A1, hereinafter Song).

With respect to Claim 1, Kwak discloses a display device (fig. 1, item 100; ¶9; ¶42-43), comprising: a substrate (figs. 3 & 4, item 101: substrate; ¶84) including a display area (fig. 1, item 140; ¶44, the display area is where the pixels are disposed) and a peripheral area (fig. 1, the peripheral area surrounds area 140) neighboring the display area; a plurality of pixels (fig. 2, item P; ¶44; ¶61) disposed on the substrate in the display area; a plurality of data lines (figs. 1-2, items D1 to Dm; ¶44) connected to the pixels and extending in a first direction (first direction = vertically); and a plurality of first extending portions (fig. 1, vertical portions of AL_L and AL_R and 130) and a plurality of second extending portions (fig. 1, horizontal portions of AL_L and AL_R and 130) extended from a first data line of the plurality of data lines (via line extending from item 170 of fig. 1), wherein the plurality of first extending portions extend in the first direction and the plurality of second extending portions extend in a second direction different from the first direction (fig. 1, vertically vs horizontally), wherein each of the second extending portions is connected between two adjacent first extending portions (fig. 1), and wherein the first extending portions and the second extending portions are disposed between the pixels and an edge of the substrate parallel to the first direction (fig. 1).
Kwak do not appear to specifically disclose wherein each of the first extending portions are of a first length, and wherein each of the second extending portions are of a second length.
However, in a related field of endeavor, Song teaches a flexible display (abstract) and further teaches wherein each of the first extending portions are of a first length, and wherein each of the second extending portions are of a second length (Figure 10, see square-wave serpentine and/or saw-toothed trace).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular wire trace with the benefit that wire traces may adopt different strain-reducing trace design from other wire traces in a flexible display depending on their electrical and/or mechanical requirements as suggested in [0141].

With respect to Claim 2, claim 1 is incorporated, Kwak discloses wherein the first extending portions and the second extending portions form a substantially closed loop (fig. 1). 
With respect to Claim 3, claim 2 is incorporated, Kwak discloses wherein the first extending portions and the second extending portions are disposed alternately (fig. 1).
With respect to Claim 4, claim 2 is incorporated, Kwak discloses wherein the plurality of pixels comprises a red pixel, a green pixel, and a blue pixel (fig. 2), and the first data line is connected to the green pixel (fig. 2, the first column of pixels, R, B, R, B, … etc is connected to the first data line D1 which is connected to item AL_L/AL_R via switch M1/MR).
With respect to Claim 5, claim 4 is incorporated, Kwak discloses wherein the second direction is substantially perpendicular to the first direction (fig. 1). 
With respect to Claim 6, claim 2 is incorporated, Kwak discloses further comprising a first connection portion (fig. 2, item AL_L in area A) and a second connection portion (fig. 2, item AL_R in area A) disposed on the substrate in the peripheral area (fig. 2, area A), and wherein the first extending portions are connected to the first data line through the first connection portion and the second connection portion (figs. 1-2, the first extending portions are connected to the first data line via the line extending horizontally from item 170).
With respect to Claim 8, claim 1 is incorporated, Kwak discloses further comprising a first test signal line (fig. 2, item DC_R) and a second test signal line (fig. 2, item DC_B) disposed on the substrate in the peripheral area (fig. 2), and the data lines are (fig. 2, D1, D2, … Dm) connected to the first test signal line through a plurality of first switching elements (fig. 2, thru switches M1 & M5) and the data lines are connected to the second test signal line through a plurality of second switching elements (fig. 2, thru switches M2 & M4).
With respect to Claim 13, claim 1 is incorporated, Kwak discloses wherein the first extending portions and the second extending portions are disposed alternately (fig. 1). 
With respect to Claim 14, claim 1 is incorporated, Kwak discloses wherein the plurality of pixels comprises a red pixel, a green pixel, and a blue pixel (fig. 2), and the first data line is connected to the green pixel (fig. 2, the first column of pixels, R, B, R, B, … etc is connected to the first data line D1 which is connected to item AL_L/AL_R via switch M1/MR).
With respect to Claim 15, claim 1 is incorporated, Kwak discloses wherein the second direction is substantially perpendicular to the first direction (fig. 1).
With respect to Claim 16, claim 1 is incorporated, Kwak discloses further comprising a first connection portion (fig. 2, item AL_L in area A) and a second connection portion (fig. 2, item AL_R in area A) disposed on the substrate in the peripheral area (fig. 2, area A), and wherein the first extending portions are connected to the first data line through the first connection portion and the second connection portion (figs. 1-2, the first extending portions are connected to the first data line via the line extending horizontally from item 170).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,138,914. Although the claims at issue are not identical, they are not patentably distinct from each other because although the instant application requires “a plurality of first extending portions and a plurality of second extending portions extended from a first data line of the plurality of data lines, wherein the plurality of first extending portions extend in the first direction and the plurality of second extending portions extend in a second direction different from the first direction, wherein each of the second extending portions is connected between two adjacent first extending portions” it is equivalent to a first crack sensing line that has a substantially square pattern. Although the instant application requires “the first extending portions and the second extending portions are disposed between the pixels and an edge of the substrate parallel to the first direction”, existing at an edge of the substrate is equivalent to the first crack sensing line formed in the peripheral area.
Instant Application 17/493,977
Patent No: US 11,138,914 B2
Claim 1: A display device, comprising: a substrate including a display area and a peripheral area neighboring the display area; a plurality of pixels disposed on the substrate in the display area; 

a plurality of data lines connected to the pixels and extending in a first direction; and a plurality of first extending portions and a plurality of second extending portions extended from a first data line of the plurality of data lines, wherein the plurality of first extending portions extend in the first direction and the plurality of second extending portions extend in a second direction different from the first direction, wherein each of the second extending portions is connected between two adjacent first extending portions, and wherein the first extending portions and the second extending portions are disposed between the pixels and an edge of the substrate parallel to the first direction.
Claim 1: A display device, comprising: a substrate including a display area and a peripheral area neighboring the display area; a plurality of pixels formed over the substrate in the display area; and a plurality of signal lines formed over the substrate and connected to the pixels, wherein the signal lines include: a plurality of data lines formed over the substrate, a first crack sensing line formed in the peripheral area and connected to a first data line of the plurality of data lines, and a second crack sensing line formed in the peripheral area and connected to a second data line of the plurality of data lines, wherein the first crack sensing line and the second crack sensing line are not connected to each other and the first crack sensing line is disposed on an opposing side of the display area from the second crack sensing line, wherein each or the first and second crack sensing lines has a substantially square wave pattern.
Claim 2: wherein the first extending portions and the second extending portions form a substantially closed loop.
Claim 6: further comprising a first connection portion and a second connection portion disposed on the substrate in the peripheral area, and wherein the first extending portions are connected to the first data line through the first connection portion and the second connection portion.
Claim 7 include the limitations of 1, 6 ad also include wherein the first extending portions and the second extending portions form the closed loop between the first connection portion and the second connection portion.

Claim 4: wherein: the signal lines further include a first test signal line and a second test signal line formed over the substrate in the peripheral area, the first crack sensing line is connected to the first data line through a first connection portion and a second connection portion, the first crack sensing line forms a loop between the first and second connection portions, and the data lines are connected to: i) the first test signal line through a plurality of first switching elements and ii) the second test signal line through a plurality of second switching elements.


Patent does not appear to specifically disclose wherein each of the first extending portions are of a first length, and wherein each of the second extending portions are of a second length as recited in claim 1.
However, in a related field of endeavor, Song teaches a flexible display (abstract) and further teaches wherein each of the first extending portions are of a first length, and wherein each of the second extending portions are of a second length (Figure 10, see square-wave serpentine and/or saw-toothed trace).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular wire trace with the benefit that wire traces may adopt different strain-reducing trace design from other wire traces in a flexible display depending on their electrical and/or mechanical requirements as suggested in [0141].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see Song above).

Allowable Subject Matter
Claims 7, 17-20 would be allowed if double patenting is overcome.
Claims 9-12 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621